Citation Nr: 0312438	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  95-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

2.  Entitlement to an increased evaluation for a service-
connected right arm scar, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to October 
1977.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In April 1997, the Board remanded two of the issues cited 
above to the RO for additional development.  At that time, 
the veteran's skin disorder was found to be noncompensable.  
Following the April 1997 remand, the veteran raised a series 
of additional claims. 

The veteran has sought service connection for an acquired 
psychiatric disorder, including paranoid schizophrenia and 
PTSD, and sinusitis.  All of these claims were appealed to 
the Board.  In January 2003 the RO granted entitlement to 
service connection for paranoid schizophrenia and sinusitis.  

Under the guidance provided by the United States Court of 
Appeals for the Federal Circuit (CAFC) in Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), no other outstanding question 
of law or fact concerning the provision of benefits under the 
law administered by the VA remains unresolved with regard to 
these issues.  Absent such questions, there is no matter over 
which the Board may exercise its jurisdiction.  38 U.S.C.A. 
§§ 510(a), 7104.  Consequently, these claims are not before 
the Board at this time.

The veteran's representative has indicated that the issue of 
service connection for PTSD remains before the Board at this 
time.  The veteran has not withdrawn the PTSD claim.  The 
veteran, however, has been service connected for an acquired 
psychiatric disorder that is evaluated identically as PTSD.  
As paranoid schizophrenia, evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9203, is evaluated under the same criteria as 
PTSD, evaluated under 38 U.S.C.A. § 4.130, Diagnostic Code 
9411 (2002), the veteran may wish to withdraw the claim.  
Simply stated, the veteran would not receive any additional 
compensation for service connection for PTSD as he is now 
receiving under his 100% disability evaluation for paranoid 
schizophrenia.  In any event, until such time as the veteran 
withdraws this claim (in writing), the Board must address 
this issue.  The veteran may wish to discuss this issue with 
his representative.    

The veteran's service connected skin disorder has been 
increased to 10 percent disabling.  In AB v. Brown, 6 Vet. 
App. 35 (1993) the U.S. Court of Appeals for Veterans Claims 
(CAVC) held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  
Consequently, the Board will address this issue.  The veteran 
may wish to consider withdrawing this claim in light of the 
fact that he is currently receiving a total rating.  

The Board has considered the veteran's statements to 
determine the question of whether he is requesting another 
hearing before the Board.  Based upon his most recent 
statements, which are not always clear, it appears that he 
does not want a hearing at this time.  

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in October 1994, and at another 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C. in March 1997, transcripts of which are of 
record.

The Board must note that the veteran may be seeking to raise 
additional claims, though this is unclear.  The RO has not 
fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional issues.  The 
RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board in this case has found no indication that the 
veteran has been notified of the Veterans Claims Assistance 
Act.  The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the past, the Board could undertake VCAA development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, this 
regulation was recently invalidated by the CAFC.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One reason for 
the CAFC's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
CAFC's holding, the Board must now return the case to the RO 
so that it may review the additional evidence as a 
preliminary matter.    

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.




	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


